--------------------------------------------------------------------------------

Exhibit 10
 


FIFTH AMENDMENT TO CREDIT AGREEMENT




This Fifth Amendment to Credit Agreement (“Fifth Amendment”) dated as of
December 12, 2007, is entered into among Titan International, Inc. (the
“Company”), the financial institutions that are or may from time to time become
parties to the Credit Agreement hereinafter described (collectively, the
“Lenders”) and LaSalle Bank National Association (“LaSalle”), both individually
as a Lender and as Administrative Agent.  Capitalized terms used herein without
definition shall have the same meanings herein as ascribed to such terms in the
Credit Agreement.


WITNESSETH:


WHEREAS, the Company and LaSalle were among the parties to that certain Credit
Agreement dated as of July 23, 2004 (together with all amendments, exhibits,
schedules, attachments and appendices thereto, the “Credit Agreement”); and
 
    WHEREAS, the Company and certain of the Lenders (or former Lenders) entered
into the First Amendment to Credit Agreement dated as of February 16, 2005
(“First Amendment”), the Second Amendment to Credit Agreement dated as of
October 21, 2005 (the “Second Amendment”), the Third Amendment to Credit
Agreement dated June 28, 2006 (as amended by the First Amendatory Agreement to
Third Amendment to Credit Agreement dated July 31, 2006, the “Third Amendment”)
and the Fourth Amendment to Credit Agreement dated February 8, 2007 (the “Fourth
Amendment”) whereby certain changes in the terms and conditions of the Credit
Agreement were agreed upon and made (as used herein, Credit Agreement shall mean
the Credit Agreement as modified and amended by the First Amendment, the Second
Amendment, the Third Amendment and the Fourth Amendment); and
 
WHEREAS, the Company has now requested that the Revolving Commitment be
increased to $250,000,000 in accordance with the accordion provisions of the
Credit Agreement and the Lenders have agreed to such increase, subject to the
terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Company and Lenders hereby agree to the
following, effective as of the Amendment Effective Date (as hereafter defined):


1.           The definition of Revolving Commitment set forth in Section 1.1 of
the Credit Agreement is hereby amended in its entirety to be and to read as
follows:


“Revolving Commitment” means $250,000,000, as reduced from time to time pursuant
to Section 6.1.


2.           Section 10.1.5(a) of the Credit Agreement is hereby amended in its
entirety to be and read as follows:


"(a) the Company shall deliver a Borrowing Base Certificate within twenty-five
(25) days after the end of each calendar month if during such month the average
daily balance of the Revolving Outstandings exceeded $225,000,000.00."


3.           Section 11.14.2 of the Credit Agreement is hereby amended in its
entirety to be and read as follows:


"11.14.2 Fixed Charge Coverage Ratio.  In the event the average daily balance of
the Revolving Outstandings exceeds $225,000,000.00 during any 30 day period
ending during any Fiscal Quarter, not permit the Fixed Charge Coverage Ratio
from the Computation Period ending on the last day of such Fiscal Quarter to be
less than 1.0 to 1.0."


4.           Amended Annex “A” and Exhibit “B” each in the form attached to this
Fifth Amendment as Annex “A” and Exhibit “B”, respectively, are hereby made a
part of the Credit Agreement in substitution and replacement of their
counterparts which were last attached thereto.


5.           The effectiveness of this Fifth Amendment (the “Amendment Effective
Date”) is subject to the satisfaction of all of the following conditions
precedent:


(a)           Lenders shall have accepted this Fifth Amendment in the spaces
provided for that purpose below.


(b)           The Guaranty and Collateral Agreement shall have been reaffirmed
by the existing Guarantors and Grantors, by execution and delivery of a
Reaffirmation Agreement in a form acceptable to the Agent.


(c)           The Company shall have paid to the Administrative Agent for the
ratable benefit of the Lenders, on or before the Amendment Effective Date, the
Amendment Fee set fourth in that certain Fee Letter from the Administrative
Agent to the Company dated December 10, 2007.


(d)           The Lenders shall have received from the Company new Notes in the
amount of $250,000,000 executed in connection with this Fifth Amendment.


(e)           The Obligors shall be in full compliance with the terms of the
Credit Agreement and other Loan Documents and no Event of Default or Default
shall have occurred or be continuing before or after giving effect to this Fifth
Amendment.


(f)           Each Loan Party shall have delivered:  (A) resolutions of its
board of directors (or similar governing body) approving and authorizing such
Person’s execution, delivery and performance of this Fifth Amendment and the
other Loan Documents to which it is party; and (B) signature and incumbency
certificates of its officers executing this Fifth Amendment and other Loan
Documents (it being understood that the Agent and each Lender may conclusively
rely on each such certificate until formally advised by a like certificate of
any changes therein), all certified by its secretary or an assistant secretary
(or similar officer) as being in full force and effect without modification.


(g)           All other legal matters incident to the execution and delivery
hereof or contemplated hereby, including the delivery of all additional or
ancillary documentation reasonably requested by Agent, shall be completed and
satisfactory to the Lenders and their respective counsels.


Upon the Amendment Effective Date, the Lenders shall cancel and return to the
Company the Notes which were originally delivered to them by the Company at the
closing of the Fourth Amendment to the Credit Agreement.  If the Amendment
Effective Date shall not have occurred on or before December 15, 2007 this Fifth
Amendment shall be null and void and of no further effect.  Upon receipt by
Company before or after the Effective Date of one or more invoices from Agent
for expenses relating to this Fifth Agreement, the Company agrees to promptly
pay such invoices.


6.           In order to induce the Lenders to execute and deliver this Fifth
Amendment, the Company hereby represents to the Lenders that immediately after
giving effect to this Fifth Amendment, each of the representations and
warranties by Company set forth in Section 9 of the Credit Agreement (except
those representations that relate expressly to an earlier date) are and shall be
true and correct (except that the representations contained in Section 9.4 shall
be deemed to refer to the most recent financial statements of the Company
delivered to Lenders pursuant to Section 10.1 of the Credit Agreement) and that
Company and the Subsidiaries are and shall be in full compliance with the terms
of the Credit Agreement as so amended and the Loan Documents.


7.           This Fifth Amendment shall not be deemed a waiver of any term or
condition of the Credit Agreement, each of which remain unchanged and in full
force and effect.  Nothing herein shall be construed as a consent to any
transactions contemplated or anticipated by Company, for which Company shall
need specific consent and the approval from the Lenders, all as is provided in
the Credit Agreement.  Nothing herein shall require Agent or any Lender to give
any further consents or to provide or extend any credit facilities other than
those currently set forth in the Credit Agreement as amended by this Fifth
Amendment.


8.           This Fifth Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed shall be an original but all of which shall constitute one and the same
instrument.  Except as specifically waived or amended hereby, all of the terms
and conditions of the Credit Agreement shall stand and remain unchanged and in
full force and effect.  The Credit Agreement, as amended hereby and all rights
and powers created thereby and thereunder or under any other Loan Documents are
in all respects ratified and confirmed.  No reference to this Fifth Amendment
need be made in any note, instrument or other document making reference to the
Credit Agreement, any reference to the Credit Agreement in any such note,
instrument or other document (including, without limitation, the Loan Documents)
to be deemed to be a reference to the Credit Agreement as amended hereby.


9.           This Fifth Amendment shall be binding upon and enure to the benefit
of the Lenders and the Company and their successors and assigns.


10.           This Fifth Amendment shall be construed and governed by and in
accordance with the laws of the State of Illinois (without regard to principles
of conflicts of laws).

